Name: Commission Regulation (EEC) No 2078/83 of 25 July 1983 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7 . 83 Official Journal of the European Communities No L 203/11 COMMISSION REGULATION (EEC) No 2078/83 of 25 July 1983 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1253/83 (3), as last amended by Regulation (EEC) No 1748/83 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1253/83 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . I2) OJ No L 140, 20 . 5 . 1982, p. 22. (3) OJ No L 133, 21 . 5 . 1983, p. 26. (&lt;) OJ No L 171 , 29 . 6 . 1983, p. 21 . No L 203/ 12 Official Journal of the European Communities 27. 7 . 83 ANNEX to the Commission Regulation of 25 July 1983 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 18 from 1 to 7 August 1983 (') Week No 19 from 8 to 14 August 1983 (') Week No 20 from 15 to 21 August 1983 (') Week No 21 from 22 to 28 August 1983 0 Week No 22 from 29 August to 4 September 1983 (') 02.01 A IV b) 1 129,983 126,675 121,590 118,635 115,178 2 90,988 88,673 85,113 83,045 80,625 3 142,981 139,343 133,749 130,499 126,696 4 168,978 164,678 158,067 154,226 149,731 5 aa) 168,978 164,678 158,067 154,226 149,731 bb) 236,569 . 230,549 221,294 215,916 209,624 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.